IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Cambria County Transit Authority,                       :
                       Appellant                        :
                                                        :
                      v.                                :   No. 957 C.D. 2019
                                                        :   Argued: February 9, 2021
Amalgamated Transit Union, Local 1279                   :
                                                        :



BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE PATRICIA A. McCULLOUGH, Judge (P.)
               HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                                FILED: March 5, 2021


       Cambria County Transit Authority (CamTran) appeals from a July 3, 2019
Order of the Court of Common Pleas of Cambria County (common pleas), which
affirmed a grievance arbitration award (Award) by Bernard S. Fabian (Arbitrator)
that rescinded the discharge of Eileen Zibura (Zibura) and reinstated her as a bus
driver without back pay for the period between her initial suspension through the
Award.1 On appeal, CamTran argues the Award should be vacated for the following

       1
          The Arbitrator stated the period between Zibura’s initial suspension and the time of
reinstatement should be considered an “extended suspension for aggressive, hostile and
intimidation actions towards a management employee.” (Award at 23.) Amalgamated Transit
Union, Local 1279 (Union), to which Zibura belongs and is an officer, did not appeal the “extended
suspension.”
        In addition to the grievance involving Zibura’s termination, there was a second grievance
concerning the procedure used following Zibura’s termination that was heard by the Arbitrator.
(Footnote continued on next page…)
reasons: (1) the Arbitrator incorrectly required CamTran to prove its case using the
criminal “beyond a reasonable doubt” standard instead of a lower civil standard;
(2) the Award violates what is known as the essence test; (3) the Arbitrator exceeded
his authority by altering the discipline once he determined just cause existed; and
(4) the Award violates public policy against weapons in the public workplace.2 In
light of the Arbitrator’s findings and given the Court’s limited review in arbitration
appeals, the Court is constrained to affirm.


I.     BACKGROUND
       A.      The Incident
       The relevant facts as found by the Arbitrator are as follows.3 Zibura is a 27½-
year employee of CamTran and also serves as an officer of Amalgamated Transit
Union, Local 1279 (Union). (Award at 3, 14.) On December 9, 2016, Jennifer
Gojmerac (Gojmerac), a human resource assistant at CamTran, was in the drivers’
lounge area4 at CamTran’s Transit Center, replacing employee rights posters. (Id.
at 4.) At that time, Zibura entered and “asked [] Gojmerac what she was doing in
the [d]river[s’] [r]oom because the [d]river[s’] Room was ‘for drivers only.’” (Id.)
Zibura testified to then picking up and immediately putting back down a 13-inch

The Arbitrator dismissed that grievance concerning the procedure, (Award at 11), and the Union
did not appeal from that determination. Therefore, discussion related to the second grievance has
been omitted.
        2
          This final issue is raised in the alternative.
        3
          “Under the essence test, the arbitrator’s findings of fact are binding on the courts, and the
reviewing court may not undertake any independent factual analysis.” Pa. State Sys. of Higher
Educ., Lock Haven Univ. v. Ass’n of Pa. State Coll. & Univ. Facs., 193 A.3d 486, 495 (Pa. Cmwlth.
2018).
        4
          The lounge area was described as “a very congested and tight room, not roomy at all.”
(Award at 3.) It is an 11-foot by 18-foot room, containing a table and three chairs, a microwave
that is on a stand, a refrigerator, a small couch that seats two people, a bookshelf, and a bulletin
board. (Id.)


                                                  2
steel butcher’s knife,5 which had been donated by a now retired driver years ago and
stored on or near the microwave. (Id. at 13, 17.) However, according to Gojmerac,
upon picking up the knife, Zibura asked Gojmerac “do you want to play a game”
and motioned as though she might toss the knife to Gojmerac. (Id. at 3-4, 13.)
Zibura and Gojmerac testified that Zibura referenced going to Torrence State Mental
Hospital and needing the knife to protect herself from someone coming out of the
ceiling tiles in the restroom. (Id. at 18.) Gojmerac testified that after the encounter,
she left the room as soon as she finished replacing the posters. (Id. at 5, 13.) Just
outside the room, Gojmerac’s supervisor, Human Resource Manager (HR Manager),
was talking to another employee who worked at a kiosk. (Id. at 4.) Neither the HR
Manager nor kiosk employee heard any of the interaction between Zibura and
Gojmerac. (Id. at 16.) Nor did two drivers who were in the lounge at the time, one
of whom was the Union President, hear this interaction. (Id. at 4-5, 13.)
      When Gojmerac left the room and met with HR Manager at the kiosk,
Gojmerac did not indicate anything was wrong. (Id.) Gojmerac did not report what
happened to HR Manager until she returned to HR Manager’s car, at which time she
started to cry and stated that she felt threatened. (Id. at 5, 16.) Upon return to
CamTran’s General Offices, Gojmerac and HR Manager met with Safety Director
and Executive Director, and an investigation commenced. (Id. at 5.) By that time,
Zibura had finished her shift for the day and left; she was not scheduled to work
again until Monday, December 12, 2016. (Id.)
      As part of the investigation, CamTran interviewed the Union President and
the other driver who were in the lounge at the time of the alleged incident, both of
whom stated they were conversing among themselves and did not hear or observe


      5
          The knife measures 13 inches from the end of the wooden handle to the tip of the blade.


                                                3
anything abnormal. (Id. at 4-5, 13.) At approximately 9:00 a.m. on the following
Monday, Zibura was asked to report to the main office to speak with the Executive
Director. (Id. at 6.) At the time, Zibura had worked two-and-one-half hours and
completed at least one of her scheduled bus runs. (Id. at 5-6.) At the meeting, Zibura
stated she moved the knife but did not intend to threaten or harm Gojmerac. (Id. at
6.) Zibura was suspended pending further investigation. (Id.)
       On December 20, 2016, Executive Director and others met with Zibura and
representatives of the Union. (Id.) At the meeting, Zibura presented a grievance
related to her discipline.6 (Id. at 6.) At the conclusion of the meeting, Executive
Director advised Zibura that she was being terminated. (Id.) In a termination letter
dated the same date, CamTran provided three reasons for Zibura’s discharge:

       1. You directed verbal hostility toward a management employee by
          entering the room and asking what she was doing in “their” room
          and why she came out of her “cubby hole,” creating an unwelcome
          atmosphere.

       2. You were in possession of a knife on [CamTran] Property,
          endangering the safety of all employees. You intimidated and
          threatened an employee of CamTran, [] Gojmerac, by asking her if
          she wanted to “play a game,” picking up a knife, and holding the
          point toward her, motioning to throw the knife at her at one point,
          and not putting the knife down after asked.

       3. You disregarded [Gojmerac]’s attempts to de-escalate the situation
          by continuing to hold the knife and moved your arm toward her as
          to throw/toss the knife at her. Even though you did not throw/toss
          the knife, it created a significantly unsafe and intimidating work
          environment.
(Id. at 15 (quoting Reproduced Record (R.R.) at 512C7).)

       6
          The original grievance was unsigned, but a signed version was subsequently submitted.
       7
          Although Rule 2173 of the Pennsylvania Rules of Appellate Procedure, Pa.R.A.P. 2173,
requires the reproduced record to be numbered in Arabic figures followed by a small “a,” the three
(Footnote continued on next page…)


                                                4
       Zibura’s grievance proceeded through the process established by the
collective bargaining agreement (CBA) between CamTran and the Union, and
ultimately an arbitration hearing was held on May 4, 2017. Gojmerac, HR Manager,
Executive Director, and Safety Director testified on behalf of CamTran, as did the
Union President as if on cross-examination.             A retired bus driver, the kiosk
employee, Union President, the other driver who was present in the lounge during
the alleged incident, and Zibura testified on behalf of the Union. Executive Director
was recalled by CamTran to provide rebuttal testimony. Aside from the alleged
incident and subsequent events related thereto, the witnesses described what the
Arbitrator called a “pattern of escalating behavior against the [m]anagement of
[CamTran],” which began with the removal of a water cooler from the lounge, an
action Zibura claimed was in retaliation against her and the Union; an unfair labor
practice charge before the Pennsylvania Labor Relations Board resulting from the
water cooler’s removal; and the display of a 15-foot-high camel with a sign asking
“where’s the water,” which was parked in a prominent area downtown. (Award at
12.)


       B.     The Award
       Based upon the evidence presented and the parties’ post-hearing briefs, the
Arbitrator issued the Award on July 31, 2017. The Arbitrator framed the issue as
whether just cause existed for Zibura’s termination, and, if not, what is the remedy.
(Id. at 7.) The Arbitrator reviewed the relevant provisions of the parties’ CBA,
beginning with the Management Rights provision in Article II, Section 9, upon
which CamTran relied. It provides:

volumes of the Reproduced Record, while numbered sequentially, utilize the suffix “A,” “B,” or
“C,” depending on the respective volume.


                                              5
      The Union fully recognizes the right of [CamTran] to determine its
      policies and procedures to conduct, manage and control the operations
      of its business in light of past experiences and sound business judgment;
      to determine the qualifications for and select its managerial and
      supervisory forces; to determine the qualifications for and select
      employees for promotion within the bargaining unit based on
      management’s sole discretion of those best qualified; to determine the
      number of employees it will retain in its service at any time; to
      determine the number and qualifications of employees needed on any
      shift or to create, modify or discontinue jobs; determine the type, kind,
      make, size and amount of equipment will be operated and used by
      [CamTran,] including when, where and how such equipment will be
      operated and used by [CamTran]; to establish rules and regulations
      necessary for the safe, proper and sound conduct of [CamTran] business
      and where deemed appropriate by [CamTran].

      Except as specifically limited by this Agreement, it is not the intention
      of this Agreement and the same shall not be construed so as to limit in
      any way the right of [CamTran] to manage and operate its business.

(Id. (quoting CBA, Art. II, § 9, R.R. at 430C).)
      The Arbitrator also examined Article III, Section 2 dealing with “Discipline
and Hearings,” which provides, in relevant part, that “[a]n employee shall not be
disciplined or dismissed from service, nor shall entries be made against [the
employee’s] record without Just Cause.” (Award at 8 (quoting CBA, Art. III, § 2,
R.R. at 432C).) The provision further provides that CamTran “agrees that in most
instances discipline for Just Cause shall be administered as progressive discipline.”
(Id.) The Arbitrator further reviewed CamTran’s Personnel Policies and Procedures,
which provides, in pertinent part, as follows:

      7. Possession [o]f Any Weapon While [o]n [CamTran] Property: A
      “weapon” is defined as any instrument that is not used for its intended
      purpose or an implement of crime that could result in serious bodily
      injury or endangers the safety of employees or the public.
             First Offense – Discharge.


                                          6
(Id. at 9 (quoting R.R. at 488C).)
      The Arbitrator next determined the applicable burden of proof. Looking at
Elkori and Elkori’s legal treatise, “How Arbitration Works,” and based upon his own
prior decisions and experience, the Arbitrator determined that “it is generally held
by most arbitrators that for discharge, the standard of proof is beyond a reasonable
doubt” because “discharge is industrial capital punishment.” (Award at 13-14.) The
Arbitrator explained that discharge “follows the employee as [the employee]
attempt[s] to secure future employment as well as possibly reflected in credit rating
or other similar problems.” (Id. at 14.) By contrast, “for lesser discipline, the
standard of preponderance of evidence is used to support [m]anagement’s burden of
proof.” (Id.)
      With these standards in mind, the Arbitrator turned to the merits of the
grievance and the specific reasons that CamTran provided for Zibura’s discharge.
Because HR Manager, the kiosk employee, the Union President, and the other driver
in the lounge testified they did not hear or see any of the alleged incident, the
Arbitrator stated there was “no direct evidence or witnesses that Zibura was
threatening any physical harm”; instead, the Arbitrator continued, “[a]ll that is
known is the statement of Gojmerac and Zibura on this issue.” (Award at 16.) The
Arbitrator noted that Zibura admitted to talking and joking with Gojmerac and
picking up the knife, which she claimed to immediately put back down. (Id.) The
Arbitrator questioned why Gojmerac did not try to get the attention of the Union
President or the other driver present in the lounge or HR Manager who was just
outside if she felt physically threatened. (Id. at 17.) With regard to the knife, the
Arbitrator stated:

      This knife being in the room for such a significant period of time
      undermines the allegations made with regard to the violation of the

                                         7
      policy and procedure concerning employees or others utilizing a knife
      on [CamTran] property. The knife was already on [CamTran] property
      as it had been for a significant number of years. [] Zibura did state that
      she did physically pick up the knife, although she denies that she made
      any threats or gestures with the knife and that she immediately put the
      knife down. We have no witnesses to confirm or deny the statements
      of either [p]arty in this situation.

      [] Zibura also admits, which confirms the testimony of [] Gojmerac that
      she did make reference to going to Torrence State Mental Hospital; and,
      also that she may have use for the knife when she went to the restroom
      for defense in that somebody may be coming after her down through
      the ceiling tiles.
(Id. at 17-18.)
      The Arbitrator found Zibura’s “aberrant behavior and statement . . . w[ere]
intended to intimidate junior employee Gojmerac,” who was a member of
management. (Id. at 18.) Thus, the Arbitrator found CamTran had proved the claim
of verbal hostility towards management but that it did not rise to the level of
requiring discharge. (Id.) The Arbitrator explained that “[t]he purpose of discipline
generally speaking is to correct unwanted behavior in an employee,” which “is the
foundational basis and belief for the concept of progressive discipline.” (Id.) The
Arbitrator reasoned that “there are times when there [is] such egregious behavior
exhibited or threats of life occur, or safety of others occur,” which warrants
immediate discharge, but the Arbitrator “d[id] not believe that what happened with
the verbal exchange between these two employees rises to such a level.” (Id. at 18-
19.) Although the Arbitrator found CamTran did not satisfy its burden beyond a
reasonable doubt as to the verbal hostility claim, which would warrant discharge, the
Arbitrator found Employer did prove the claim by a preponderance of the evidence,
which would support some form of discipline. (Id. at 19.)




                                          8
       The Arbitrator rejected CamTran’s argument that the Arbitrator could not
modify the discipline, explaining that the CBA did not contain such express limiting
language. (Id.) The Arbitrator explained:

       If I w[as] to agree with the argument proposed by [CamTran], I would
       have no opportunity to impose a lesser discipline, if the required burden
       of proof was not met. I would have to rescind the discharge and put
       [Zibura] back to work with full pay and benefits. I do not believe that
       this was ever the intent of the negotiators of this [CBA]. If it was their
       intent, it is not reflected in the language of same as currently written.

(Id. at 20.)
       As to the second basis for discharge, possession of a weapon on CamTran
property, the Arbitrator reasoned that “[t]he only reason that [Zibura] was in
possession of a knife on [CamTran] [p]roperty was that the knife had been on
[CamTran] [p]roperty for a significant period [of] time measured in years.” (Id.)
Because Zibura’s testimony and Gojmerac’s testimony differed as to what actually
happened involving the knife, and there were no witnesses, the Arbitrator found he
could not hold that CamTran satisfied its burden on this claim beyond a reasonable
doubt. (Id.) However, the Arbitrator found, based upon the testimony of Zibura and
Gojmerac, that, “at one time or another[,] Zibura did pick up the knife even for a
short period of time,” which was proven by a preponderance of the evidence. (Id. at
20-21.)
       Turning to the third basis for discharge, related to ignoring Gojmerac’s
attempts to deescalate the situation, the Arbitrator found there was not “enough
evidence for [the] ‘beyond a reasonable doubt’ standard to support a discharge” on
this basis. (Id. at 21.) The Arbitrator again stated that had Gojmerac feared for her
life, she could have gained the attention of any one of the individuals nearby without
difficulty. (Id.) The Arbitrator also found that Gojmerac could have immediately

                                           9
told the HR Manager about the incident but did not do so until they returned to the
HR Manager’s vehicle. (Id.) The Arbitrator stated:

      It is not my intention to try and minimize the situation that [] Gojmerac
      found herself in the driver[s’] room. However, I do not believe that it
      was Zibura’s intention to actually do her physical harm. If she actually
      believed that it was Zibura’s intention to do her physical harm, her
      reaction at the time was not appropriate to the danger that she believed
      herself to be in.

(Id. at 21-22.)
      The Arbitrator concluded CamTran did not meet its burden of proving,
beyond a reasonable doubt, that Zibura’s actions supported termination.           The
Arbitrator, however, did find “Zibura has fostered an atmosphere of hostility against
members of management that historically appears to be escalating,” and the purpose
of discipline is “to try and stop this escalation of unwanted behavior.” (Id. at 22.)
Although the Arbitrator set aside the discharge on the basis of insufficient evidence,
the Arbitrator found “there [wa]s enough evidence, especially when viewed from a
historical perspective[,] to support discipline for [] Zibura.” (Id.) The Arbitrator
stated: “I believe that it was her intention to intimidate the junior employee who
was new to [CamTran] and to try and escalate the situation. Her statements and
handling of the knife, even if [] not meant to threaten the employee, were[, at] a
minimum[,] meant to intimidate the employee.” (Id.)
      Accordingly, the Arbitrator granted the grievance to the extent the Arbitrator
rescinded Zibura’s termination and ordered Zibura reinstated with full seniority and
benefits. (Id. at 23.) However, the Arbitrator ordered that the period between
Zibura’s initial suspension to the time of her reinstatement to be considered as “an
extended suspension for aggressive, hostile and intimidat[ing] actions towards a
management employee.” (Id.) No monetary award was made to Zibura.

                                         10
       C.      Common Pleas’ Opinion and Order
       Following the Award, CamTran filed a petition for review in common pleas.
By Order dated July 3, 2019, common pleas affirmed the Arbitrator’s Award,
concluding, in relevant part, that the Arbitrator did not err by using the beyond a
reasonable doubt standard, the Award rationally flows from the CBA, and the Award
did not violate public policy.8 In an opinion supporting the Order, common pleas
rejected CamTran’s argument that the Arbitrator utilized the incorrect standard for
its burden of proof, explaining that this Court previously affirmed another
arbitrator’s award in which the beyond a reasonable doubt standard was applied.
(Common pleas’ Opinion (Op.) at 5 (citing Franklin Reg’l Sch. Dist. v. Franklin
Reg’l Educ. Ass’n (Pa. Cmwlth., Nos. 114 C.D. 2015, 147 C.D. 2015, filed Jan. 7,
2016), slip op. at 10-11).9) Common pleas next found that the Arbitrator’s Award
was rationally derived from the CBA, thereby satisfying the second prong of the
essence test.10 (Common pleas Op. at 6.) In so doing, common pleas stated that
“[w]hile [it] may see a different conclusion under a better defined weapon[]s policy
. . . given the[] facts of the case and the CBA,” the Arbitrator’s Award could
rationally derive from CamTran’s weapons policy. (Id. at 11.)
       Although the Arbitrator found Zibura did not possess a weapon, common
pleas stated CamTran “met its burden to establish Zibura violated CamTran’s
directing verbal hostility policy.” (Id. at 11.) However, common pleas determined

       8
          Common pleas also found that the record did not support retaliation and the Arbitrator
did not err in awarding fees against CamTran. Those issues are not before this Court.
        9
          Unreported panel decisions of this Court may be cited for their persuasive value pursuant
to Rule 126(b)(1) of the Pennsylvania Rules of Appellate Procedure, Pa.R.A.P. 126(b)(1), and
Section 414(a) of this Court’s Internal Operating Procedures, 210 Pa. Code § 69.414(a).
        10
           Common pleas found that there was no dispute that the first prong of the essence test
was satisfied as the issue is properly defined within the terms of the CBA. (Common pleas Op. at
6.)


                                                11
that the Arbitrator’s decision to suspend rather than terminate Zibura flowed
rationally from the CBA’s progressive discipline policy. (Id.)
       Next, common pleas rejected CamTran’s argument that the Award violated
the core function test or was manifestly unreasonable, noting that the Supreme Court
has rejected those exceptions to the essence test. (Id. at 12.) Finally, common pleas
found that the Award did not violate public policy. Common pleas explained:

       the remedy ordered by the Arbitrator is to reinstate Zibura’s
       employment and for her to be placed on the schedule and all benefits to
       be restored. Complying with this remedy does not require CamTran to
       undermine any implicated public policy and it does not cause CamTran
       to breach any lawful obligation or public duty. The remedy merely
       requires CamTran to reinstate Zibura back on the schedule with full
       seniority and benefits.

(Id. at 14.) Accordingly, common pleas affirmed the Award.11 CamTran now
appeals to this Court.


II.    PARTIES’ ARGUMENTS
       On appeal, CamTran argues several bases for vacating the Award and
reinstating the termination of Zibura. First, it argues the Arbitrator applied the
incorrect burden of proof standard. It argues that because this is a civil matter, the
preponderance of the evidence standard, not the beyond a reasonable doubt standard
that is usually applied in criminal cases, should apply. At most, CamTran contends
it should have been a clear and convincing evidence standard. Second, CamTran
argues that the Award is not rationally derived from the CBA. CamTran asserts it
has a zero tolerance policy with regard to weapons and discharge is appropriate for


       11
        Following the Order, CamTran filed a Petition for Stay of Proceedings and Supersedeas,
which common pleas granted. (Record Item 22.)


                                             12
a first offense of violating that policy. By ignoring its zero tolerance policy,
CamTran argues the Arbitrator did not abide by the essence of the CBA. CamTran
also argues that the Arbitrator’s modification of discipline from termination to
suspension was inconsistent with the CBA and therefore violated the essence test.
Once the Arbitrator found just cause existed, CamTran argues the Arbitrator should
have deferred to CamTran’s decision to discipline Zibura. According to CamTran,
the management rights provision in the CBA reserves discipline to CamTran.
Finally, CamTran argues, in the alternative, that the Award violates public policy.
It argues that allowing weapons in the public sector violates the core function of
safety. CamTran asks the Court to reverse common pleas and vacate the Award.
      The Union responds as follows. First, it was not error for the Arbitrator to
apply a beyond a reasonable doubt standard as the CBA does not specify what
standard does apply. Therefore, it was reasonable for the Arbitrator to rely on a
treatise to interpret the CBA. Next the Union argues that the Award does satisfy the
essence test. The Union states that there is no dispute that the first prong of the
essence test is met, as whether there was just cause to terminate is within the scope
of the CBA. Rather, the Union contends it is the second prong, whether the Award
is rationally derived from the CBA, at issue, and the Union asserts that prong is also
satisfied. The Union argues the Arbitrator considered CamTran’s argument about
the management rights provision limiting the ability to modify discipline in
arbitration and determined no such limiting language existed. The Union argues the
Arbitrator examined the three bases CamTran provided for termination and found
CamTran sustained its burden of proof only as to the verbal hostility allegation,
which was not sufficient to justify termination. According to the Union, CamTran
is asking the Court to exceed its narrow scope of review. In addition, the Union



                                         13
asserts CamTran is relying on the core functions test, which has been rejected by the
Supreme Court in favor of the public policy exception. That exception, the Union
contends, is not implicated here because public policy will not be undermined
because the only finding made involved verbal hostility, not the weapons policy, as
CamTran asserts.
       In its reply brief, CamTran reiterates that the preponderance of the evidence
standard is the appropriate standard in civil matters. CamTran further asserts that
regardless of which standard applies, CamTran met its burden and the Arbitrator
improperly substituted his judgment as to discipline for CamTran’s judgment.


III.   DISCUSSION
       A.    Burden of Proof Standard
       We begin with CamTran’s argument that the Arbitrator erred in utilizing the
beyond a reasonable doubt standard instead of the preponderance of the evidence
standard when determining whether CamTran satisfied its burden of proof. In
choosing the beyond a reasonable doubt standard, the Arbitrator consulted a legal
treatise on arbitration, “How Arbitration Works,” and concluded that, given the
severity of discharge, this heightened standard was appropriate. Pennsylvania courts
have previously relied upon the same treatise in a number of their own cases. See,
e.g., Danville Area Sch. Dist. v. Danville Area Educ. Ass’n, PSEA/NEA, 754 A.2d
1255, 1260 n.2 (Pa. 2000); Allegheny Valley Sch. Dist. v. Allegheny Valley Educ.
Ass’n, 943 A.2d 1021, 1025 (Pa. Cmwlth. 2008); United Sch. Dist. v. United Educ.
Ass’n, 782 A.2d 40, 45 (Pa. Cmwlth. 2001); City of Pittsburgh v. Pittsburgh Joint
Collective Bargaining Comm. (Pa. Cmwlth., No. 848 C.D. 2019, filed Nov. 9, 2020),
slip op. at 12. In fact, this Court previously relied upon the same treatise in



                                         14
determining that an arbitrator has some discretion in choosing the applicable
standard. Franklin Regional, slip op. at 10-11.
      Here, CamTran does not argue that the CBA specifically sets out the burden
of proof to be applied. In his opinion, the Arbitrator thoroughly explained his
reasoning for applying the heightened standard. In addition to this standard being
commonly used by arbitrators, the Arbitrator specified that its application here was
warranted for two reasons. First, the Arbitrator explained the “discharge is industrial
capital punishment” that has far-reaching impacts on the discharged employee
beyond the employment context. (Award at 14.) Second, the Arbitrator stated that
because Zibura is a 27½-year employee, who also is an active Union member and a
past and present Union officer, a heightened standard should apply to her
termination. Given the above, we find no error in the Arbitrator’s use of the beyond
a reasonable doubt standard of proof. If the parties intended for a different standard
to apply, they could have bargained for and specifically included that standard in
their CBA. As there is no evidence that they did so here, the Arbitrator had
discretion to choose the standard.


      B.     Essence Test12
      In reviewing challenges to grievance arbitration awards, the Court applies the
deferential essence test. Westmoreland Intermediate Unit #7 v. Westmoreland
Intermediate Unit #7 Classroom Assistants Educ. Support Pers. Ass’n, PSEA/NEA,
939 A.2d 855, 862-63 (Pa. 2007) (Westmoreland I). The essence test is a two-prong
analysis: “first, the court must determine if the issue is properly defined as within
the terms of the CBA and second, if the issue is embraced in the [CBA], whether the

      12
         CamTran’s second and third arguments have been combined as both implicate whether
the Award violates the essence test.


                                           15
award is rationally derived from the [CBA].” Pa. State Sys. of Higher Educ., Lock
Haven Univ. v. Ass’n of Pa. State Coll. & Univ. Facs., 193 A.3d 486, 494-95 (Pa.
Cmwlth. 2018) (citation omitted). Here, there is no dispute that the first prong is
met, as the issue of whether just cause existed to terminate Zibura was properly
defined as falling within the scope of the CBA. The parties disagree about whether
the second prong of the essence test is met. Under this prong, an award may only
be vacated if the award “‘indisputably and genuinely is without foundation in, or
fails to logically flow from,’ the CBA.” Phila. Housing Auth. v. Am. Fed’n of State,
Cnty. & Mun. Emps., Dist. Council 33, 52 A.3d 1117, 1121 (Pa. 2012) (quoting State
Sys. of Higher Educ. (Cheyney Univ.) v. State Coll. Univ. Pro. Ass’n (PSEA-NEA),
743 A.2d 405, 413 (Pa. 1999)). Because of the deference given arbitration awards,
the Court cannot second-guess an arbitrator’s findings of fact, which are binding on
the Court. Coatesville Area Sch. Dist. v. Coatesville Area Teachers’ Ass’n, Pa. State
Educ. Ass’n, 978 A.2d 413, 415 n.2 (Pa. Cmwlth. 2009). Nor may the Court
undertake any independent factual analysis. Lock Haven, 193 A.3d at 494. “In
addition, a court may not review the merits or reasonableness of the arbitrator’s
award under the guise of the essence test.” Id. at 495.
      CamTran’s argument that the Award does not logically flow from the CBA is
two-fold. First, CamTran argues the CBA provides CamTran with the authority to
determine its policies and establish rules related to safety, which CamTran did by
enacting a zero-tolerance policy involving the possession of weapons, which the
Arbitrator did not follow. Second, it argues the Arbitrator could not impose a lesser
discipline for a violation of the weapons policy, as such a right is reserved to
management. However, CamTran’s arguments are premised upon a finding that
Zibura violated the weapons policy, which the Arbitrator did not make. The only



                                         16
basis on which the Arbitrator found CamTran met its burden of proof was related to
Zibura directing verbal hostility towards a member of management. The Arbitrator
found that the infraction of directing verbal hostility toward management did not
warrant dismissal but did warrant the imposition of discipline. Because the CBA
provides that CamTran “agrees that in most instances discipline for Just Cause shall
be administered as progressive discipline,” (CBA, Art. III, § 2, R.R. at 432C), we
cannot say that the Arbitrator’s Award “‘indisputably and genuinely is without
foundation in, or fails to logically flow from,’ the CBA.” Phila. Housing Auth., 52
A.3d at 1121 (quoting Cheyney Univ., 743 A.2d at 413).
      The Court is also not persuaded by CamTran’s argument that the CBA
reserves decisions related to discipline stemming from a violation of the weapons
policy solely to CamTran. For support, CamTran cited County of Centre v. Musser,
548 A.2d 1194 (Pa. 1988), and Board of Education of the School District of
Philadelphia v. Philadelphia Federation of Teachers, 610 A.2d 506 (Pa. Cmwlth.
1992). However, in both of those cases, the applicable CBA expressly reserved the
right of discipline to the employer. See Musser, 548 A.2d at 1196 (quoting the CBA,
which provided “[t]he sole right to discipline and discharge employees for just cause
is retained by the County”) (emphasis omitted); Phila. Fed’n of Teachers, 610 A.2d
at 508 (explaining the CBA provides “the arbitrator shall have no power or authority
to make any decision contrary to or inconsistent with the terms of the [CBA]”). In
Upper Merion Area School District v. Teamsters Local #384, 165 A.3d 56, 66 (Pa.
Cmwlth. 2017), the CBA provided that the employer “shall have the right to
discipline or discharge any employee for just cause or for violation of this
[a]greement.” Despite this language, we held, based upon our precedent, “that in
the absence of a clear limitation in the CBA, it is within the arbitrator’s authority to



                                          17
modify the discipline imposed by” an employer. Id. We stated that “where the
agreement does not specifically define or designate the discipline to be imposed, and
does not specifically state that the employer is the one with sole discretion to
determine discipline, the arbitrator is within his or her authority to modify the
discipline imposed.” Id. (citation omitted). Moreover, we have recognized that “an
arbitrator may fashion a remedy in a particular case that is not explicitly prescribed
in the CBA so long as the remedy furthers the essence of the CBA.” Lock Haven,
193 A.3d at 495. Based on this precedent, the Arbitrator could find that the CBA
here does not expressly reserve the right to discipline to CamTran. Accordingly, we
cannot say that the Arbitrator’s decision to reduce the discipline from termination to
a long-term suspension does not rationally derive from the CBA, which provides for
progressive discipline, especially where there was no finding of a violation of the
weapons policy and in light of the Arbitrator’s finding that Zibura directed verbal
hostility towards management.


      C.     Public Policy Exception
      Alternatively, CamTran argues that the Award violates public policy. In cases
where a court finds that the essence test is satisfied, the court may then consider
whether the award violates a well-defined and dominant public policy of the
Commonwealth. Millcreek Twp. Sch. Dist. v. Millcreek Twp. Educ. Support Pers.
Ass’n, 210 A.3d 993, 1007-08 (Pa. 2019). The public policy exception is a narrow
exception and prohibits a court from enforcing an arbitrator’s award that contravenes
public policy. Id.; Shamokin Area Sch. Dist. v. Am. Fed’n of State, Cnty., and Mun.
Emps. Dist. Council 86, 20 A.3d 579, 582 (Pa. Cmwlth. 2011). The public policy
exception requires the application of a three-prong test:



                                         18
      First, the nature of the conduct leading to the discipline must be
      identified. Second, we must determine if that conduct implicates a
      public policy which is “well-defined, dominant, and ascertained by
      reference to the laws and legal precedents and not from general
      considerations of supposed public interests.” . . . . Third, we must
      determine if the arbitrator’s award poses an unacceptable risk that it
      will undermine the implicated policy and cause the public employer to
      breach its lawful obligations or public duty, given the particular
      circumstances at hand and the factual findings of the arbitrator.

City of Bradford v. Teamsters Local Union No. 110, 25 A.3d 408, 414 (Pa. Cmwlth.
2011) (quoting Westmoreland I, 939 A.2d at 866). “The burden of establishing a
violation of public policy rests on the party asserting the public policy exception.”
Lock Haven, 193 A.3d at 498. Whether the exception applies is a question of law
and our standard of review is de novo, and our scope of review is plenary. Id.
      CamTran argues the public policy implicated here “is allowing weapons in
public sector areas wh[ich] have a core safety function with zero ability of an
employer to mete out discipline.” (CamTran’s Brief at 29-30.) CamTran argues that
because “safety to the public and employees is paramount[,] weapons are not
tolerated by employees or passengers.”        (Id. at 31.)   According to CamTran,
“Zibura’s actions strike at the heart of such a function and concluding otherwise
jeopardizes CamTran’s general function.” (Id.) Therefore, CamTran asserts “[i]t is
essential that CamTran be able to interpret rules, including defining a weapon, in
order to carry out this core function.”       (Id.)   We understand and appreciate
CamTran’s arguments regarding public and employee safety. However, we see no
provision in the CBA that would remove the interpretation and application of
CamTran’s weapons policy from the scope of arbitration. The Arbitrator has
interpreted the weapons policy and found that CamTran did not sustain its burden




                                         19
related to a violation of that policy. Therefore, this incident cannot serve as the
foundation for applying the public policy exception.


IV.   CONCLUSION
      While Zibura’s conduct was “aberrant” as the Arbitrator found, (Award at 18),
because this Court is bound by the Arbitrator’s factual findings and is limited by a
narrow scope of review, we are constrained to affirm common pleas’ Order,
affirming the Arbitrator’s Award.


                                      _____________________________________
                                      RENÉE COHN JUBELIRER, Judge




                                        20
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Cambria County Transit Authority,            :
                       Appellant             :
                                             :
                 v.                          :   No. 957 C.D. 2019
                                             :
Amalgamated Transit Union, Local 1279        :
                                             :

                                    ORDER


     NOW, March 5, 2021, the Order of the Court of Common Pleas of Cambria
County, dated July 3, 2019, is AFFIRMED.



                                     _____________________________________
                                     RENÉE COHN JUBELIRER, Judge